Opinión concurrente del
Juez Asociado Señor Rigau
con la cual concurre el Juez Asociado Señor Irizarry Yunque.
San Juan, Puerto Rico, a 30 de enero de 1976
Los hechos del caso están resumidos en la opinión del Tribunal y no es necesario repetirlos aquí. A ellos nos remitimos.
La cuestión que plantea este recurso es si estuvo correcto o no el tribunal de instancia al reducir la cuantía de los daños reconocidos como tales, en la cantidad que el demandante perjudicado de hecho recibió de la compañía aseguradora. Entendemos que lo estuvo, como lo entiende la mayoría, y por eso concurrimos con el resultado de su decisión.
Sin embargo, creimos que el Tribunal debió pronunciarse sobre el problema aquí envuelto, en el sentido de revocar la inserción que en nuestro derecho civil de daños se ha hecho de la llamada regla de la fuente colateral (collateral source rule).
El problema jurídico de compensar los daños causados por culpa o negligencia se consideró desde tiempo inmemorial como uno de estricto derecho privado, esto es, como un problema de compensar el daño causado con fondos del patrimonio del cau-sante del daño y como uno de reconciliar lo mejor posible los in-tereses en conflicto. En la actualidad, además de adjudicar *620para una justa compensación en el nivel privado, los tribu-nales consideran como parte del problema el interés social que pueda ser tocado por la decisión. (1)
Básicamente en el caso de autos se trata de si es justo, en el ámbito privado, que una parte sea compensada dos veces por un daño económico, y si en el ámbito del interés general es socialmente deseable y económico que así ocurra o, si por el contrario, eso es socialmente indeseable por constituir ello un despilfarro social.
Sobre el particular el derecho no es unánime. Muchas ju-risdicciones, dejándose llevar probablemente por la actitud inicial que mencionamos — la de que se trataba de un mero con-flicto privado — no se preocuparon por los valores sociales en-vueltos y adoptaron la norma conocida como la regla de fuente colateral mediante la cual se sancionaba como bueno que el de-mandado satisficiese el importe total de los daños aun cuando el demandante hubiese recobrado la pérdida o parte de ella de otras fuentes.
Esa norma de la doble compensación ha sido severamente criticada por los autores. Realmente es una norma irracional. Repugna al buen sentido de justicia que se cobre una acreencia más de una vez, y en el plano social ello resulta en un costo adicional a la sociedad que la paga. Borrell Macía expresa lo siguiente:
*621“De acuerdo con los principios que regulan la materia de repa-ración e indemnización de daños y perjuicios, en materia de se-guros, el perjudicado no puede beneficiarse del accidente por él sufrido. La misión del seguro es reparar.”
James discute la cuestión ampliamente y concluye que el perjudicado debe poder escoger entre los distintos medios de compensación a su alcance, pero sin que pueda recibir doble compensación. Esa nos parece la mejor norma. El perjudicado podrá demandar al que le causó el daño o a su asegurador, o a ambos, y a cualquiera otra persona o entidad que estime que viene obligada a reparar el daño, pero no deberá recibir com-pensación en exceso de la justa y adecuada en relación con el daño causado.
También opina James que el asegurador — salvo pacto en contrario, presumimos — no debe poder repetir contra el cau-sante del daño. Explica que la compensación no es un castigo —a menos que se justifiquen daños ejemplares — sino que es una reparación por el daño causado. También señala que no constituye ningún bien social el que el demandado satisfaga daños que ya han sido compensados. Por el contrario, como hemos señalado, socialmente eso constituye un gasto adicional injustificado y adicionalmente gravoso a la sociedad que ha de pagarlo. James es de opinión que cuando hay seguros la pér-dida debe recaer en el asegurador y ahí detenerse, pues las compañías de seguro son las que están precisamente en el negocio de asegurar riesgos y son las distribuidoras de riesgos' por excelencia. James, Social Insurance and Tort Liability: The Problem of Alternative Remedies, 27 N.Y.U.L. Rev. 537 (1952).
Para otras discusiones sobre el problema puede verse: Ganz, Mitigation of Damages by Benefits Received, 25 Modern' L. Rev. 559 (1962); West, The Collateral Source Rule Sans-Subrogation: A Plaintiff’s Windfall, 16 Okla. L. Rev. 395' (1963); Kimball and Davis, The Extension of Insurance' Subrogation, 60 Mich. L. Rev. 841 (1962); The Collateral *622Source Rule in the American Law of Damages, 46 Mich. L. Rev. 669 (1962); Schwartz, The Collateral Source Rule, 41 B.U.L. Rev. 348 (1961); Unreason in the Law of Damages: The Collateral Source Rule, 77 Harv. L. Rev. 731 (1964); Fleming, The Collateral Source Rule and Loss Allocation in Tort Law, 54 Calif. L. Rev. 1478 (1966); Sedler, The Collateral Source Rule and Personal Injury Damages: The Irrelevant Principle and the Functional Approach, 58 Ky. L.J. 36 y 161; Cooper, A Collateral Benefits Principle, 49 Can. B. Rev. 501 (1971); Harper and James, The Law of Torts, Vol. 2, sec. 25.22 (1956).
En Puerto Rico habíamos tocado solamente tangeneial-mente el problema. En Reyes v. Aponte, 60 D.P.R. 890 (1942), a la pág. 896, expresamos que a pesar de que el principal del demandante le había pagado a éste su sueldo durante los dos meses que no pudo trabajar, el demandante también podía reclamarlo del demandado. Se utilizó allí como razona-miento que el hecho de que el demandante hubiese cobrado sus salarios no debía beneficiar al que causó el daño. Por lo tanto se permitió la doble compensación. Se ve en dicho caso un enfoque incorrecto del problema. La reclamación en daños no tiene el propósito de castigar al demandado sino de resarcir o compen-sar al que sufrió el daño. “Make him whole,” dice la antigua frase inglesa. Una vez compensado el perjudicado, no hay razón en justicia ni en derecho para que sea compensado otra vez.
Tres años después, en Rivera v. Rossi, 64 D.P.R. 718, 721 (1945), un caso de daños causados por un embargo hecho por error, el Tribunal tuvo ocasión de expresar que “La concesión de daños, como dijo la corte inferior, no es un castigo que se impone al que debe pagarlos, sino una compensación al que los ha sufrido, y por consiguiente debe éste probar su existencia para que le puedan ser concedidos.”
Posteriormente, en Pereira v. Commercial Transport Co., *62370 D.P.R. 641 (1949), se resolvió correctamente, a la pág. 644, que habiéndose pagado al demandante su salario por las dos semanas que no había trabajado no correspondía condenar al apelante a pagarlas de nuevo. Pero dos páginas más adelante, en reconsideración, se resolvió lo contrario a base de una mera mención del citado caso de Reyes v. Aponte, supra. Igual hici-mos en Goose v. Hilton Hotels, 79 D.P.R. 523 (1956).
Sobre esta materia de daños el precepto rector lo contiene nuestro Código Civil en su Art. 1802, el cual es extraordina-riamente claro. Dispone que “El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obli-gado a reparar el daño causado.”
Estamos empeñados en una reforma judicial y en un deseo de depurar nuestro Derecho. Como se ha señalado antes, vastas zonas de nuestro derecho civil se han cedido, sin razón válida para ello, al derecho casuístico norteamericano, por des-cuido o por indebido aprecio de los valores envueltos. Esta ten-dencia “sonámbula” e increíblemente despreocupada debe de-tenerse. Es deber tanto de jueces como de abogados así ha-cerlo. (2)
El caso de autos presentaba una buena oportunidad para restablecer a sus auténticos términos el citado Art. 1802 extirpando de nuestro Derecho el concepto de la “collateral source rule,” regla que no tiene justificación racional ni moral.

 Maine, Ancient Law, ed. Beacon Press (1963), pág. 358; Seavey, Principles of Torts, 56 Harv. L. Rev. 72 (1942). Este ensayo, un clásico en su campo, aparece también publicado en Landmarks of Law, Henson, ed. (1960), pág. 377. W. Friedmann, Law in a Changing Society (1959), Cap. 5 titulado “Tort and Insurance”; Pound, Introduction to the Philosophy of Law, ed. rev. (1953) Cap. 4 titulado “Liability”; James, Accident Liability Reconsidered, 57 Yale L.J. 549 (1948), publicado también en Cohen and Cohen, Readings in Jurisprudence and Legal Philosophy (1951), pág. 266; Puig Brutau, Fundamentos de Derecho Civil, Tomo 2, Vol. 2 (1956), pág. 659 y ss.; Castán, Derecho Civil Español, Común y Foral, Tomo 4, 9na. ed. rev. (1961), pág. 836 y ss.; Prosser, Law of Torts, 4ta. ed. (1971), pág. 14.


 Véase Trías Monge, Derecho y Justicia en Puerto Rico, 26 Rev. C. Abo. P.R. 417, 418 (1965).